
	
		I
		111th CONGRESS
		1st Session
		H. R. 1325
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Ms. Jackson-Lee of
			 Texas (for herself, Ms.
			 Watson, Ms. Lee of
			 California, Ms. Kosmas,
			 Ms. Fudge,
			 Ms. Corrine Brown of Florida,
			 Ms. Kaptur,
			 Mr. Edwards of Texas,
			 Mr. Pascrell,
			 Mr. Ellison,
			 Mr. Meeks of New York, and
			 Mr. Cleaver) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To require financial literacy counseling for borrowers,
		  and for other purposes.
	
	
		1.Financial literacy
			 counselingSection 485 of the
			 Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at the end
			 the following new subsection:
			
				(n)Financial
				literacy counseling
					(1)In
				generalEach eligible institution shall, through financial aid
				offices, through an employee or group of employees designated under subsection
				(c), or through a contract or partnership with a nonprofit organization,
				provide financial literacy counseling to borrowers in accordance with the
				requirements of this subsection.
					(2)Entrance and
				exit counseling required
						(A)In
				generalFinancial literacy counseling required under this
				subsection shall—
							(i)be
				provided to—
								(I)each first-time
				borrower of a loan made, insured, or guaranteed under part B (other than a loan
				made pursuant to section 428C or a loan made on behalf of a student pursuant to
				section 428B) or made under part D (other than a Federal Direct Consolidation
				Loan or a Federal Direct PLUS loan made on behalf of a student), at or prior to
				the time of the first disbursement of such loan; and
								(II)each borrower of
				a loan made, insured, or guaranteed under part B (other than loans made
				pursuant to section 428C or loans under section 428B made on behalf of a
				student) or made under part D (other than Federal Direct Consolidation Loans or
				Federal Direct PLUS Loans made on behalf of a student) or made under part E of
				this title, prior to the completion of the course of study for which the
				borrower enrolled at the institution or at the time of departure from such
				institution; and
								(ii)include a total
				of not less than 4 hours of counseling for such borrowers for each of the
				occasions described in
				clause (i).
							(B)Early
				departureIn the case of
				borrower who leaves an institution without the prior knowledge of the
				institution, the institution shall attempt to provide the information required
				under this subsection to the student in writing.
						(3)Information to
				be providedFinancial
				literacy counseling required under this subsection shall include information on
				the following:
						(A)Banking basics, including the types of
				financial institutions, why and how banks may be useful to individuals, and the
				fundamentals of using basic checking and savings bank accounts (including how
				checking and savings accounts work, fees that may be charged, and how to open
				and maintain an account).
						(B)Budgeting,
				including matching goals and savings, identification of ways borrowers can save
				money and understand savings options that can be used to reach savings goals,
				the main components of a budget (such as income, fixed income, fixed expenses,
				flexible expenses and discretionary expenses), and how to designate incomes and
				expenses.
						(C)Credit cards,
				including how to use credit appropriately, how to determine what forms of
				credit best suit the needs of the borrower, the common pitfalls of credit card
				debt, the differences in types of credit cards (including pre-paid cards, debit
				cards, secured credit cards linked to checking accounts, and charge cards),
				responsible uses of credit cards, and how to build a strong credit
				history.
						(D)Loans, grants,
				education tax credits, and scholarships, including—
							(i)general
				information about and differences between installment loans, including car
				loans and student loans;
							(ii)the difference
				between grants, scholarships, and loans, including the differences between
				need-based and merit-based aid; and
							(iii)information
				about options for repayment, deferment, and the ability to discharge or cancel
				education loans.
							(E)Renting and
				housing, including information on renting an apartment, the basics of getting a
				mortgage, and assistance with determining a borrower’s readiness to have a
				space of their own.
						(F)Credit scores and
				ratings, including information about credit (such as that credit is a sum of
				money lent by a bank or institution for repayment in the future and includes
				interest on the balance that is borrowed), what factors go into a credit score,
				and the importance of having a good credit record (particularly the influence
				of credit records on interest rates, loans, insurance rates, and job
				offers).
						(G)Investing,
				including information about the risks and benefits of investing money, setting
				goals and time horizons for when money may be needed, establishing risk
				tolerance, and the differences between stocks, bonds, and dividends.
						(4)Use of
				interactive programsThe
				Secretary shall encourage institutions to carry out the requirements of this
				subsection through the use of interactive programs that test the borrower's
				understanding of the financial literacy information provided through counseling
				under this subsection, using simple and understandable language and clear
				formatting.
					.
		
